DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59, 65, 66, 69, 70, 74, 78 and 79 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 59, 66, 70, 74 (twice), 78 and 79 each recite a broader limitation followed by the word “preferably” which introduces a narrower version of the limitation. Additionally, claim 65 recites initial broad ranges for both temporal pulse width and a pause duration between pulses, each of which are followed by alternative, narrower range(s). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. If the language is merely exemplary, it should be removed from the claims. “Description of examples or preferences is properly set forth in the specification rather than the claims.” MPEP § 2173.05(d). 
	Additionally, claim 69 recites the limitation “wavelength scannable.” The meaning and scope of this term is unclear, and thus the scope of the claim as a whole is rendered indefinite. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “beam mixing structure” in claims 58, 67-68, 70, and 77-78.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
Applicant is advised that should claim 70 be found allowable, claim 78 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 58-64, 66, 68-75, 77-82 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2012/0138586 A1 to Webster et al. (hereinafter “Webster”).
Regarding Claims 58, 68-70 and 78, Webster teaches:
A laser ablating device for cutting human or animal natural or artificial hard tissue (see e.g. “bone” in Paras. 6, 246, 305), comprising: 
a cutting laser source adapted to provide a pulsed cutting laser beam lasing at a wavelength suitable for ablating the hard tissue (see e.g. modification light source 200 in FIG. 4 and Para. 256); 
an imaging laser source adapted to provide an imaging laser beam covering a broadband spectral region (see e.g. imaging light source 204 in FIG. 4 and Para. 256; see “broadband” in Paras. 257, 343, 345, 349; also see e.g. “spectral domain optical coherence tomography” in Para. 298); 
a beam mixing structure (see e.g. “the two light paths are combined by a dichroic or other combining optic (DM) 206” in Para. 256 and “imaging and cutting beams were coaxially aligned via a dichroic mirror” in Para. 313); and 
a movable scanner mirror positioned after the beam mixing structure (see Paras. 304 and 411-415), 
wherein
the beam mixing structure is adapted to redirect the cutting laser beam of the cutting laser source and/or the imaging laser beam of the imaging laser source such that an optical axis of the cutting laser beam is parallel to an optical axis of the imaging laser beam (see e.g. “imaging and cutting beams were coaxially aligned via a dichroic mirror” in Para. 313; also see Para. 260), and 
the scanner mirror is arranged to direct the imaging laser beam and the cutting laser beam when having parallel optical axes (see Paras. 304 and 411-415).

	Regarding Claims 59-60, 71, and 79-80, concerning the controlling unit for evaluating reflecting of the imaging beam for feedback control of the cutting/processing beam, see e.g. “feedback controller” in the abstract and Paras. 193-226; concerning the evaluation being between pulses, see e.g. Para. [0313] of Webster.
	
	Regarding Claims 61, 74 and 81, see e.g. Paras. 27, 52,  and 199-220 describing various parameters that can be controlled.

	Regarding Claims 62 and 82, see e.g. Paras. 29, 82 and 246.

	Regarding Claims 63 and 72, see e.g. “the feedback controller is a real-time controller” in Para. 17; see similar teachings in e.g. Paras. 69, 157, 178.

	Regarding Claims 64 and 75, see e.g. “In some embodiments, the basis of the imaging technology is spectral domain optical coherence tomography, but in other embodiments, other variants (swept source OCT, optical frequency domain imaging, time domain OCT etc.) are employed.” in Para. 298. 

	Regarding Claims 66 and 77, see “temperature changes” in Paras. 31, 84, and 247.

	Regarding Claim 73, see e.g. Para. [0313] of Webster; also see e.g. “the feedback controller is a real-time controller” in Para. 17; see similar teachings in e.g. Paras. 69, 157, 178.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Webster.
Regarding Claim 75, Webster teaches the collection of imaging data, for example OCT data, as described above, primarily for the purpose of evaluating the depth of a cut into hard tissue. The Examiner takes official notice that OCT was well known to capable of producing a variety of cross-sectional images, including a transversal cross-section of a tissue of interest (including any features in that region, e.g. a cut), and thus it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Webster to collect and evaluate a transversal cross-section of a cut in the hard tissue because doing so would predictably help provide more desirable and accurate feedback control of the cutting laser.

Claims 58-64, 66-75, 77-82 are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of US 2015/0335477 A1 to Schuele et al. (hereinafter “Schuele”).
	Regarding Claims 58, 68-70 and 78, Webster teaches:
A laser ablating device for cutting human or animal natural or artificial hard tissue (see e.g. “bone” in Paras. 6, 246, 305), comprising: 
a cutting laser source adapted to provide a pulsed cutting laser beam lasing at a wavelength suitable for ablating the hard tissue (see e.g. modification light source 200 in FIG. 4 and Para. 256); 
an imaging laser source adapted to provide an imaging laser beam covering a broadband spectral region (see e.g. imaging light source 204 in FIG. 4 and Para. 256; see “broadband” in Paras. 257, 343, 345, 349; also see e.g. “spectral domain optical coherence tomography” in Para. 298); 
a beam mixing structure (see e.g. “the two light paths are combined by a dichroic or other combining optic (DM) 206” in Para. 256 and “imaging and cutting beams were coaxially aligned via a dichroic mirror” in Para. 313); and 
a movable scanner mirror positioned after the beam mixing structure (see Paras. 304 and 411-415), 
wherein
the beam mixing structure is adapted to redirect the cutting laser beam of the cutting laser source and/or the imaging laser beam of the imaging laser source such that an optical axis of the cutting laser beam is parallel to an optical axis of the imaging laser beam (see e.g. “imaging and cutting beams were coaxially aligned via a dichroic mirror” in Para. 313; also see Para. 260), and 
the scanner mirror is arranged to direct the imaging laser beam and the cutting laser beam when having parallel optical axes (see Paras. 304 and 411-415).

	Although Webster teaches every limitation as shown above, as further support for the well known nature of the configuration of a beam combiner for aligning a cutting and imaging beam and a scanner to subsequently scan the aligned/coaxial beams, reference is further made to Schuele who teaches this same claimed arrangement (see generally Paras. 99-107 of Schuele). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Webster (to the degree that there is any ambiguity in Webster concerning the placement of the scanner) to have the scanner receive the mixed/combined beam, as seen in Schuele, because doing so would advantageously allow the multiple beams to be simultaneously scanned to the same location(s), ensuring that the feedback control is proper and accurate.

	Regarding Claims 59-60, 71, and 79-80, concerning the controlling unit for evaluating reflecting of the imaging beam for feedback control of the cutting/processing beam, see e.g. “feedback controller” in the abstract and Paras. 193-226; concerning the evaluation being between pulses, see e.g. Para. [0313] of Webster.
	
	Regarding Claims 61, 74 and 81, see e.g. Paras. 27, 52,  and 199-220 describing various parameters that can be controlled.

	Regarding Claims 62 and 82, see e.g. Paras. 29, 82 and 246.

	Regarding Claims 63 and 72, see e.g. “the feedback controller is a real-time controller” in Para. 17; see similar teachings in e.g. Paras. 69, 157, 178.

	Regarding Claims 64 and 75, see e.g. “In some embodiments, the basis of the imaging technology is spectral domain optical coherence tomography, but in other embodiments, other variants (swept source OCT, optical frequency domain imaging, time domain OCT etc.) are employed.” in Para. 298. 

	Regarding Claims 66 and 77, see “temperature changes” in Paras. 31, 84, and 247.

Regarding Claim 67, Schuele further teaches a visible aiming beam which is also combined and aligned parallel/coaxial with the treatment and imaging beams (see the discussion of aiming beam in Paras. 102, 106, 110 of Schuele). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Webster to further include an aiming beam aligned with the other beams, as taught by Schuele, because doing so would advantageously help illustrate where the treatment beam is being aimed (see e.g. Para. 110 of Schuele discussing various advantages of a visible aiming beam, which are very well known in medical laser arts). 

	Regarding Claim 73, see e.g. Para. [0313] of Webster; also see e.g. “the feedback controller is a real-time controller” in Para. 17; see similar teachings in e.g. Paras. 69, 157, 178. 

	Regarding Claim 75, Webster teaches the collection of imaging data, for example OCT data, as described above, primarily for the purpose of evaluating the depth of a cut into hard tissue. The Examiner takes official notice that OCT was well known to capable of producing a variety of cross-sectional images, including a transversal cross-section of a tissue of interest (including any features in that region, e.g. a cut), and thus it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Webster to collect and evaluate a transversal cross-section of a cut in the hard tissue because doing so would predictably help provide more desirable and accurate feedback control of the cutting laser.

Claims 59, 71-73, and 79 are also rejected under 35 U.S.C. 103 as being unpatentable over Webster (and/or Webster in view of Schuele) as applied to claims 58 or 70 or 78 above, and further in view of US 2010/0292680 A1 to Bragagna (hereinafter “Bragagna”).
	Regarding Claims 59, 71-73, 79, Webster is considered to teach the limitations of these claims as discussed above. However, as further support for the imaging taking place between subsequent pulses of the cutting laser, attention is directed to Bragagna which teaches a similar system in which imaging light is emitted and reflected between consecutive ablation/cutting pulses (see e.g. Para. 15 of Bragagna). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Webster and/or Webster in view of Schuele to ensure that imaging occurs between subsequent treatment pulses, as taught by Bragagna, because this would advantageously help ensure the accuracy of the imaging due to minimizing or eliminating any interference that would otherwise be caused by the treatment pulses.

Claims 65 and 76 is rejected under 35 U.S.C. 103 as being unpatentable over Webster (and/or Webster in view of Schuele) as applied to claim 58 above, and further in view of US 2004/0151217 A1 to Yeik (hereinafter “Yeik”).
	Regarding Claims 65 and 76, Webster (and/or Webster in view of Schuele) teaches claim 58 as discussed above but fails to specifically teach the values for pulse width and a pause between two subsequent pulses claimed by Applicant here. Another reference, Yeik, teaches a similar laser for ablating hard tissues including ranges falling within or overlapping with Applicant’s claimed values here (see Para. 90 of Yeik). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Webster (and/or Webster in view of Schuele) to further utilize values falling within the ranges taught by Yeik because doing so would merely involve selecting from among the known workable parameters taught in the prior art to be suitable for achieving the same desired effect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bruno ‘930: generally relevant; see especially Paras. 2-4, 38, 46-47.
Cattin et al.: generally relevant as a whole; see especially Paras. 5, 24, 45.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792